Citation Nr: 1450885	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from August 1969 to May 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  An April 2010 rating decision confirmed and continued the denial of service connection for peripheral neuropathy of all four extremities. 

In August 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA examination and medical opinion.  The post-remand record shows substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The diagnosed peripheral neuropathy of the Veteran's upper extremities is not shown to be due to the Veteran's presumed exposure to herbicides during his service in Vietnam or otherwise etiologically related to his service.  

2.  The diagnosed peripheral neuropathy of the Veteran's lower extremities is not shown to be due to the Veteran's presumed exposure to herbicides during his service in Vietnam or otherwise etiologically related to his service.  


CONCLUSIONS OF LAW

1.  The Veteran's diagnosed peripheral neuropathy of his upper extremities is not due to his presumed herbicide exposure or any other disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).
2.  The Veteran's diagnosed peripheral neuropathy of his lower extremities is not due to his presumed herbicide exposure or any other disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims on appeal. 

Merits

The Board notes that because the issues of service connection for peripheral neuropathy of the upper and lower extremities involve the application of the same law, the Board will address them together.  

The Veteran filed a claim for service connection for peripheral neuropathy in November 2009, asserting that the peripheral neuropathy is the result of his Agent Orange Exposure while he served in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), and are generally presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

The Veteran served in Vietnam and he is therefore presumed to have been exposed to herbicides such as Agent Orange.  However, herbicide exposure alone is not considered to be a disability, the Veteran must develop a residual disability as a result of it. 

At the time the Veteran's claim was received, VA regulations provided that for peripheral neuropathy to be presumed to have been the result of herbicide exposure, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for peripheral neuropathy.  Under the amendment, peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board notes that the Veteran was diagnosed with peripheral neuropathy of his extremities in 2007, more than 30 years after his discharge from service.  In his substantive appeal, the Veteran acknowledged that symptoms did not commence until he was in his 50s.  The Veteran does not assert, nor does the evidence show, that he was diagnosed with peripheral neuropathy within a year of his discharge, or that he experienced symptoms during that time frame that were later diagnosed as peripheral neuropathy.  Therefore, service connection cannot be awarded based on the herbicide exposure presumption.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Therefore, the Board will now consider the Veteran's claim on a direct basis.  

The medical evidence of record indicates that the Veteran has been diagnosed with bilateral peripheral neuropathy of his feet, and also carpal tunnel syndrome of his upper right extremity.  Therefore the Veteran has currently diagnosed disabilities, and satisfies the first element of Shedden. 

Further, the Board concedes that the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange.  However, despite the Veteran's exposure to Agent Orange, it is the third element of Shedden upon which the Veteran's claim fails.  

The evidence does not show that the Veteran's current peripheral neuropathy of his extremities is the result of his military service to include any exposures therein.
  
During the period between May and October 2007, the Veteran sought private treatment for his peripheral neuropathy.  Specifically, in October and November 2007 Dr. J.B., M.C. and T.J. offered the diagnoses of mild carpal tunnel syndrome of the Veteran's upper right extremity and mild peripheral neuropathy of his feet.  Dr. J.B. stated that there was no evidence of significant peripheral neuropathy, and that he was "at a loss" on how to explain the Veteran's lightheadedness which he related to his peripheral neuropathy.  

The Veteran was treated for his peripheral neuropathy at the Brecksville VA Medical Center August 2007 and November 2008.  During that period, the Veteran asserted that he had bilateral foot numbness and tingling.  He stated that he felt lightheaded when he stepped on his feet in a certain position, and that he believed he got dizzy because of the numbness in his feet.  After examination, medical professionals at Brecksville found that the Veteran had only minimal objective findings of neuropathy.  

In October 2013 the Veteran was afforded a VA examination for his peripheral nerve conditions.  At that examination the examiner reviewed the Veteran's claims file, and conducted an in-person examination of the Veteran.  The examiner reviewed the Veteran's history of bilateral foot pain starting in 2007 which caused his toes to feel numb and created a feeling of swelling in his feet at night.  The examiner noted that the Veteran had no pain or paresthesias of his upper extremities, but had moderate paresthesias and numbness of both of his lower extremities.  The Veteran's gait was normal and, upon ultrasound, his lower extremities were reported as normal.  The examiner noted that the Veteran's peripheral neuropathy began many years after his discharge from service.  

In July 2014 the Veteran was afforded another VA examination for his peripheral neuropathy.  The examiner noted that the Veteran had no pain or numbness in his upper extremities, but had mild pain in his lower left extremity and moderate pain in his lower right extremity.  Further, the examiner noted that the Veteran's lower right and left extremities were abnormal, with a diagnosis of mild peripheral neuropathy.  The examiner remarked that the Veteran's peripheral neuropathy did not manifest until 2007, and that he saw no evidence of a relationship between his disabilities and his service.  

In addition to the documented medical evidence, the evidence includes the Veteran's statements asserting that his symptoms are related to his service.  Specifically, in his notice of disagreement (NOD) submitted in February 2011 and his VA Form 9 submitted in November 2011, the Veteran asserted that he had peripheral neuropathy because he was exposed to Agent Orange.  However, he did not identify any basis for such a belief beyond the fact that peripheral neuropathy had been associated with herbicide exposure.  The Veteran explained that he was aware that he did not fit within the currently statutorily authorized presumptive period for peripheral neuropathy as a result of herbicide exposure, but he wanted to file a claim in case the presumptive period changed.  

Although the Veteran is considered competent to report that he has numbness and pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or the causal questions off whether his peripheral neuropathy is related to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran lacks the medical expertise to competently offer an opinion as to the etiology of peripheral neuropathy, his statements as to etiology are afforded little probative value.  

Here, the Veteran was diagnosed with peripheral neuropathy based on symptoms that manifested decades after service; and the medical professionals who have addressed the etiology of the peripheral neuropathy have not found it to be less likely than not the result of his military service.

In summary, as the preponderance of the evidence is against the claim, service connection for peripheral neuropathy of the Veteran's extremities is denied.  


ORDER

Service connection for peripheral neuropathy of upper extremities, to include as due to herbicide exposure is denied.

Service connection for peripheral neuropathy of lower extremities, to include as due to herbicide exposure is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


